Mr. Chief Justice Clarity delivered the opinion of the court: It appears that claimant was engaged in the business of selling musical instruments and did bargain with and sell musical instruments and supplies to the Illinois School for the Deaf at Jacksonville, Illinois. It is claimed that the musical instruments were sold to this school at a discount of one-third off and that no question has arisen regarding the quality or condition of these instruments. It appears that the price agreed upon was $624.48 and the reason advanced for not paying for these instruments was that there was no appropriation with which to pay the same. There are no objections on the part of the defendant to the allowance of this claim as it appears that the musical instruments were furnished in the usual manner. Therefore it is recommended that claimant be allowed the sum of Six Hundred Twenty-four 48/100 ($624.48) Dollars, together with accrued interest making an award Six Hundred Seventy-three 30/100 ($673.30) Dollars.